Citation Nr: 9904959	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-20 847	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for atrial fibrillation, 
currently evaluated as 10 percent disabling. 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1948 to April 1948 
and from March 1953 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 10 
percent rating for atrial fibrillation as secondary to the 
service-connected pericardial tuberculosis.  In a November 
1995 notice of disagreement the veteran indicated that he 
thought his atrial fibrillation should be rated 30 percent 
disabling.  Subsequently, the veteran notified the Board that 
he had moved to Pennsylvania and his claims folder was 
transferred to the Philadelphia, Pennsylvania RO.  In August 
1998 the veteran testified at a hearing before a traveling 
Member of the Board at the Philadelphia, Pennsylvania RO.  At 
the hearing, the veteran raised a claim of service connection 
for coronary artery disease as secondary to the service-
connected pericardial tuberculosis.  This issue has not been 
adjudicated by the RO, and therefore, is not properly before 
the Board.  It is referred to the RO for appropriate action.  
The Board finds that the issue of an increased rating for 
atrial fibrillation is inextricably intertwined with the 
issue of service connection for coronary artery disease as 
secondary to pericardial tuberculosis.  Therefore, that issue 
is held in abeyance. 


REMAND

The veteran contends that his atrial fibrillation is 
constant, and is therefore more severely disabling than the 
current rating indicates.  He also contends that his coronary 
artery disease was caused by his service-connected 
pericardial tuberculosis.  

The veteran has a history of coronary artery disease, since 
at least 1986.  A September 1986 discharge summary from the 
Cooper Hospital/University Medical Center shows that the 
veteran underwent cardiac catheterization, emergency coronary 
artery bypass graft surgery, and intra-aortic balloon pump 
insertion.  VA medical center (VAMC) outpatient treatment 
records since December 1994 show that he has received regular 
treatment for various cardiac problems, including coronary 
artery disease and atrial fibrillation.  

Since the issues of entitlement to service connection for 
coronary artery disease and entitlement to an increased 
rating for atrial fibrillation are inextricably intertwined, 
a determination regarding an increased rating for atrial 
fibrillation may not be made before the issue of service 
connection for coronary artery disease is fully developed and 
adjudicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete and 
current records of any VA treatment the 
veteran has received for his coronary 
artery disease and his atrial 
fibrillation since November 1997.  

2.  The RO should contact the veteran to 
ascertain whether he has received 
additional (other than VA) treatment for 
his coronary artery disease or atrial 
fibrillation.  If he has, he should 
identify all such providers and the RO 
should obtain complete clinical records 
from the named providers and associate 
the records with the claims file.  

3.  The RO should render a decision on 
the issue of entitlement to service 
connection for coronary artery disease as 
secondary to service connected 
pericardial tuberculosis.  If any further 
development (such as an advisory medical 
opinion) is deemed necessary, the 
development should be accomplished.

4.  If service connection for coronary 
artery disease is established, the RO 
should review the claim for an increased 
rating for atrial fibrillation in light 
of such grant.  If service connection for 
coronary artery disease is denied, the 
veteran should be advised of the denial 
and of his appellate rights.  In either 
event, he should be provided an 
appropriate statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need take no action unless he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -


